Name: Commission Regulation (EC) NoÃ 1407/2007 of 29 November 2007 entering a name in the register of protected designations of origin and protected geographical indications (TÃ eboÃ skÃ ½ kapr (PGI))
 Type: Regulation
 Subject Matter: fisheries;  marketing;  agricultural structures and production;  consumption;  Europe
 Date Published: nan

 30.11.2007 EN Official Journal of the European Union L 312/16 COMMISSION REGULATION (EC) No 1407/2007 of 29 November 2007 entering a name in the register of protected designations of origin and protected geographical indications (TÃ eboÃ skÃ ½ kapr (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, and pursuant to Article 17(2) of that Regulation, the Czech Republics application to enter the name TÃ eboÃ skÃ ½ kapr in the register was published in the Official Journal of the European Union (2). (2) As no objections within the meaning of Article 7 of Regulation (EC) No 510/2006 were received by the Commission, that name should be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 66, 22.3.2007, p. 1. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.7.  Fresh fish, molluscs and crustaceans and products derived therefrom CZECH REPUBLIC TÃ eboÃ skÃ ½ kapr (PGI).